                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    JOHN DOE, et al.,

          Plaintiffs,                              Case No. 3:18-cv-0471

    v.                                             Judge William L. Campbell, Jr.
                                                   Magistrate Judge Newbern
    STATE OF TENNESSEE, et al.,

          Defendants.


To:      The Honorable William L. Campbell, Jr., District Judge

                            REPORT AND RECOMMENDATION

         Plaintiff John Doe has filed motions seeking a temporary restraining order (Doc. No. 10),

preliminary injunction (Doc. No. 11), and a hearing on those motions (Doc. No. 29). 1 Defendants

have responded in opposition to the motions for injunctive relief (Doc. Nos. 14, 19). For the

reasons that follow, the Magistrate Judge RECOMMENDS that the motions be denied without

prejudice to refiling in light of the amended complaint (Doc. No. 23).

         I.      Background

         Doe filed this action on May 18, 2018, seeking relief against Governor Bill Haslam,

Attorney General Herbert Slatery, and State Court Administrator Deborah Taylor Tate under the




1
        John Doe was the only plaintiff to the original complaint. (Doc. No. 1.) The amended
complaint adds as plaintiffs Doe’s three children, whom he refers to as Johnson Doe I, Johnson
Doe II, and Johnson Doe III. (Doc. No. 23.) Although Doe can appear on his own behalf in this
action, he cannot appear pro se on behalf of his children. Shepherd v. Wellman, 313 F.3d 963, 970
(6th Cir. 2002). The Court therefore considers these motions to have been filed only by Doe in his
pro se capacity. The Court will address Doe’s motion to appoint a guardian ad litem for his children
(Doc. No. 30) by separate order.
Americans With Disabilities Act, 42 U.S.C. §§ 12131, et seq. (Doc. No. 1.) Doe challenges the

facial validity of Tennessee Code Annotated § 36-6-106, arguing that the statute violates the

Fourteenth Amendment and Title II of the ADA “by allowing a disability to be a factor in custody

and placement determinations.” (Id.) In the alternative, Doe seeks a declaratory judgment requiring

that the statute be construed only to allow consideration of a parent’s disability if it poses a “real

and direct threat to the child.” (Id.)

        After Defendants answered (Doc. No. 7), Doe filed a motion to amend the complaint and

attached Defendants’ written consent to the amendment (Doc. No. 9). 2 Defendants Haslam,

Slatery, and Tate have responded in opposition. (Doc. Nos. 14, 19.) The amended complaint adds

seven new defendants: (1) Jane Doe, John Doe’s wife, with whom he is currently in divorce and

child custody proceedings in the Dickson County General Sessions Court; (2) Kirk Vandivort, his

wife’s attorney; (3) Reynolds, Potter, Ragan & Vandivort, PLC, Vandivort’s law firm (Reynolds

Potter); (4) Dickson County General Sessions Court Judge Craig Monsue; (5) Dickson County

Chancery Court Chancellor David Wolfe, who has presided over the Does’ divorce proceedings;

(6) the Dickson County Chancery Court; and (7) the Dickson County General Sessions Court.

(Doc. No. 23, PageID# 248–49.) Doe also added eight claims for relief, including a claim for civil

rights violations under 42 U.S.C. § 1983 and various state law claims. (Doc. No. 23). As relief,

Doe seeks declaratory and injunctive relief, including the voiding of an order of protection

obtained by Jane Doe and entry of Doe’s proposed parenting plan, as well as monetary damages,

attorney’s fees, and costs. (Id.)




2
        Because Doe attached Defendants’ written consent to the amended pleading to his filing,
he did not need to seek the Court’s permission to file the amended pleading. Fed. R. Civ. P.
15(a)(2). Doe states that he attempted to file the amended pleading under this rule, but was told
that a motion to amend was required. (Doc. No. 15.)
                                                  2
       Two days after filing the motion to amend, Doe filed a motion for temporary restraining

order. (Doc. No. 10.) Doe served the motion on the State, Haslam, Slatery, and Tate. (Doc. No.

10, PageID# 92.) Doe states in the motion that “[a] copy of this document shall be served on all

new parties with service of process.” (Id. at PageID# 92.) The record does not reflect whether

service of any of the new parties has been effected. In his reply brief, Doe states that he “has every

intention of seeking a hearing after all parties have been served with the Amended Complaint and

Motion for TRO.” (Doc. No. 16, PageID# 140.)

       The motion for temporary restraining order seeks the following relief:

        1.     Dickson County Chancery Court, Hon. David Wolfe, and their agents and
               officers, shall seal the court file and any information or document
               identifying the patties from public view, including prior dockets calendars,
               in Dickson County Chancery Court case number 18CV80. Court file
               materials shall be available to the patties in this action for inspection.

        2.     Further, the Dickson County General Sessions Court, Hon. Craig Monsue,
               shall seal the court file and any court documents that identify the Doe family
               members, in Case Number 22GSI-2018-CV-368

        3.     Until further order of this Court, there shall be no further proceedings in the
               Chancery Court of Dickson County regarding case number 18CV80, except
               orders necessary to effectuate this Court’s orders and proceedings directed
               or permitted by order of this Court, this includes judicial recusal or case
               reassignment.

        4.     All Parties, together with their agents, employees, partners, affiliates, sub-
               contractors, appointees, and the like, are enjoined from publically
               identifying the Doe parties.

(Doc. No. 10, PageID# 90.)

       Six days after filing the motion for a temporary restraining order, Doe filed a motion for a

preliminary injunction. (Doc. No. 11.) The motion for a preliminary injunction asks the Court to

order as follows:

       1.      Dickson County Chancery Court and Hon. David Wolfe shall seal the court
               file and any information or document identifying the parties from public

                                                  3
             view, including prior dockets calendars, in Dickson County Chancery Court
             case number 18CV80. Court file materials shall be available to the parties
             in this action for inspection.

      2.     Further, the Dickson Count Chancery Court and Hon. Craig Monsue shall
             seal the court file and any court documents that identify the Doe family
             members, in case number 22GSI-2018-CV-368.

      3.     Until further order of this Court, there shall be no further proceedings in the
             Chancery Court of Dickson County regarding case number 18CV80, except
             orders necessary to effectuate this Court's orders and proceedings directed
             or permitted by order of this Court, this includes judicial recusal and case
             reassignment.

      4.     All Parties are enjoined from identifying the Doe parties publicly or to any
             third party.

      5.     The Parties are enjoined from enforcement of the protective order provision
             that John Doe have “No Contact” with Johnson Doe I, II, & III.

      6.     John Doe’s rights under Tenn. Code Ann. § 36-6-101(3)(B) are restored
             during the pendency of this matter.

      7.     Further, no party shall enforce or impose on John Doe a requirement that
             his visitation with Johnson Does I, II, & III be supervised.

      8.     Without making any determinations as to the merits of a custody or
             placement decision, the Court notes as a matter of state law, John Doe was
             entitled to entry of his 2nd Amended Proposed Temporary Order by default.
             The Dickson County Chancery Court, Hon. David Wolfe, so shall enter
             John Doe’s temporary order by default, until further order of this Court.
             John and Jane Doe are free to make changes, by mutual agreement, for
             convenience, in writing.

      9.     These preliminary injunctions shall apply to the named Parties together with
             their agents, employees, partners, affiliates, sub-contractors, appointees, co­
             conspirators, and the like.

(Doc. No. 11, PageID# 93–94.)




                                               4
       II.     Legal Standard

       Federal Rule of Civil Procedure 65(b) provides for the issuance of a temporary restraining

order without notice to the adverse party only if “specific facts in an affidavit or a verified

complaint clearly show that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The rule

further requires that the moving party’s attorney must certify in writing efforts made to give notice

and why notice should not be required. Fed. R. Civ. P. 65(b)(1)(B). This Court’s Local Rule

65.01(c) requires “strict compliance” with Rule 65 and states that a pro se moving party, like

counsel, must “certify in writing the efforts made to give notice of the request for a TRO and the

reasons why notice should not be required.” M.D. Tenn. Rule 65.01(c) (compliance with Federal

Rule 65). Local Rule 65.01(b) requires that each motion for a temporary restraining order “must

be accompanied by a separately filed affidavit or verified written complaint, a memorandum of

law, and a proposed order.” M.D. Tenn. Rule 65.01(b) (written complaint and memorandum).

       “[T]he preliminary injunction is an extraordinary remedy involving the exercise of a very

far-reaching power, which is to be applied only in the limited circumstances which clearly demand

it,” Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000), and is “never awarded as of right,”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “The purpose of a preliminary

injunction is merely to preserve the relative positions of the parties until a trial on the merits can

be had.” Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 542

(6th Cir. 2007). In determining whether to grant a preliminary injunction or temporary restraining

order, the Court must consider whether the plaintiff has established: (1) a “strong” likelihood of

success on the merits; (2) that he will suffer irreparable injury absent injunctive relief; (3) that

issuance of an injunction would not cause substantial harm to others; and (4) that the public interest



                                                  5
would be served by the issuance of the injunction. Leary, 228 F.3d at 736; see also Ohio

Republican Party v. Brunner, 543 F.3d. 357, 361 (6th Cir. 2008) (noting that the same four factors

apply in determining whether to grant a temporary restraining order). “These factors are to be

balanced against one another and should not be considered prerequisites to the grant of a

preliminary injunction.” Leary, 228 F.3d at 736; Nader v. Blackwell, 230 F.3d 833, 834 (6th Cir.

2000). However, “the demonstration of some irreparable injury is a sine qua non for issuance of

an injunction.” Patio Enclosures, Inc., 39 F. App’x at 967 (citing Friendship Material, Inc.v.

Michigan Brick, Inc., 679 F.2d 100, 105 (6th Cir. 1982)). Moreover, “a finding that there is simply

no likelihood of success on the merits is usually fatal.” Gonzales v. Nat’l Bd. of Med. Exam’rs,

225 F.3d 620, 625 (6th Cir. 2000) (citing Mich. State AFL–CIO v. Miller, 103 F.3d 1240, 1249

(6th Cir. 1997)).

        “[T]he proof required for the plaintiff to obtain a preliminary injunction is much more

stringent than the proof required to survive a summary judgment motion.” Leary, 228 F.3d at 739.

This already-stringent burden is even more difficult to meet where, as here, the plaintiff seeks an

injunction not to maintain the status quo, but to obtain affirmative relief. Courts have identified

three types of particularly disfavored preliminary injunctions: “(1) preliminary injunctions that

alter the status quo; (2) mandatory preliminary injunctions; and (3) preliminary injunctions that

afford the movant all the relief that it could recover at the conclusion of the trial on the merits.”

Taylor v. Corizon Med. Corp., No. 2:17-cv-12271, 2018 WL 2437561, at *2 (E.D. Mich. May 10,

2018) (citing Schrier v. Univ. of Colo., 427 F.3d 1253, 1259 (10th Cir. 2005)). Motions for these

types of preliminary injunctions must be even more closely scrutinized. Id.




                                                 6
          III.   Analysis

          Doe’s motion for a temporary restraining order must be denied because it does not comply

with Federal Rule of Civil Procedure 65(b) or this Court’s Local Rule 65.01. Most importantly,

Doe’s motion is not accompanied by an affidavit or a verified complaint. Without these

accompanying sworn statements, the Court lacks a factual record on which it can grant the

requested relief. 3 Doe also has not filed a memorandum of law in support of his motion for a

temporary restraining order and does not address any of the factors that the Court must consider

before granting such relief. 4 Finally, although Haslam, Slatery, and Tate had been served and

appeared when the motion for a temporary restraining order was filed (Doc. Nos. 6, 7), Doe does

not state his efforts to give notice to the other defendants or argue why their notice should not be

required. Doe states only that “[t]he Chancery Court and Hon. David Wolfe are likely to be

represented by the Office of the Attorney General, who is receiving notice herein.” (Doc. No. 10,

PageID# 91.) For all of these reasons, the motion for a temporary restraining order should be

denied.

          A preliminary injunction may only be issued after notice to any adverse party. Fed. R. Civ.

P. 65(a). The docket does not reflect that any of the seven new defendants named in the amended

complaint have been served or appeared in this action. “[E]ven if one or all of the Defendants

received notice of the motion for injunctive relief, since service of process has not been




3
        Doe has filed an affidavit in support of his motion for a preliminary injunction. (Doc. No.
32.) Doe states that he attempted to file the affidavit under seal when he filed the motion for a
preliminary injunction on August 22, 2018, but was not allowed to do so by the Court’s electronic
filing system. (Id. at PageID# 314.)
4
       Doe also has not provided a proposed order, although his motion does set out what he
would like a temporary restraining order to provide. (Doc. No. 10, PageID# 90.)


                                                   7
accomplished, a preliminary injunction cannot be issued.” Koetje v. Norton, No. 13-CV-12739,

2013 WL 8475802, at *2 (E.D. Mich. Oct. 23, 2013); see also Zenith Radio Corp. v. Hazeltine

Research, Inc., 395 U.S. 100, 110 (1969) (holding that an injunction was improper because the

defendant had not been served with process); R.M.S. Titanic, Inc. v. Haver, 171 F.3d 943, 958 (4th

Cir.1999) (service of process is a prerequisite to the issuance of an enforceable preliminary

injunction). Doe appears to recognize this fact and states that he intends only to seek a hearing

after all parties have been served. (Doc. No. 16, PageID# 140.) At best, therefore, his motion is

premature.

       His motion faces a second hurdle, however, that requires its denial at this juncture.

Although Doe appears to reference defendants and claims made only in the amended complaint in

his motion for a preliminary injunction, the amended complaint had not yet been docketed. It

further appears that the original defendants may have based their response in opposition on the

understanding that the amended complaint was not the operative pleading. (Doc. No. 19, PageID#

153 n.1.) Because the amended complaint now controls—and because the Court cannot find with

certainty which pleading the parties considered in their motion and response—the motion for a

preliminary injunction must be found moot and denied without prejudice to refiling. See

Mastronardi Produce, Inc. v. Lakeside Produce, Inc., Mastronardi Produce, Inc. v. Lakeside

Produce, Inc., No. 15-12331, 2016 WL 8115652, at *1 (E.D. Mich. Feb. 10, 2016) (granting

plaintiff’s request to file a first amended complaint, striking previously filed motion for

preliminary injunction, and ordering plaintiff to file a new motion for preliminary injunction based

on the first amended complaint); Watson v. Wright, No. 08-CV-00960 A M, 2010 WL 5072135,

at *1 (W.D.N.Y. Nov. 18, 2010) (recommending that plaintiff’s motion for preliminary injunction




                                                 8
based on fourth amended complaint, for which leave had not yet been granted, be denied without

prejudice to renewal upon granting of that leave).

        IV.     Conclusion

        For these reasons, the Magistrate Judge RECOMMENDS that Doe’s motion for temporary

restraining order (Doc. No. 10), motion for preliminary injunction (Doc. No. 11), and motion for

hearing on the motions for temporary restraining order and preliminary injunction (Doc. No. 29)

be DENIED WITHOUT PREJUDICE to refiling in light of the amended complaint.

        Any party has fourteen days after being served with this report and recommendation to file

specific written objections. Failure to file specific objections within fourteen days of receipt of this

report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

who opposes any objections that are filed may file a response within fourteen days after being

served with the objections. Fed. R. Civ. P. 72(b)(2).

        Entered this 26th day of October, 2018



                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




                                                   9
